DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 26 May 2022, with respect to the indefiniteness rejections of claims 1, 4, 15 and 16 have been fully considered and are persuasive.  The rejections of 20 April 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ney (US-20210148143-A1) in view of Mokashi (US-7730580-B2).

With regards to claim 1, Ney discloses a sensor lever (46 Figure 20) for technical applications in motor vehicles (“a vehicle latch system”, Abstract), the sensor lever comprising: 
a base lever arm (see annotated Figure 23 below); and 
a sensor lever arm (see annotated Figure 23 below) for mounting at least one sensor or a tactile element (magnet 56 [Figure 20, Para 0074]), 
wherein the sensor lever arm is oriented in a predetermined position (at a right angle, see annotated Figure 23 below) with respect to the base lever arm during manufacturing of the sensor lever (Figure 23 shows that the sensor lever 46 is formed as a single component, so the orientation of the sensor lever arm with respect to the base lever arm must occur during manufacturing).
Ney is silent on whether the predetermined position is a function of displacement of a die during the manufacturing of the sensor lever, wherein the displacement is based on at least one of a predetermined shrinkage and cooling behavior of the sensor lever during manufacture or a predetermined displacement of the sensor lever and detected during installation of the sensor lever.
However, Mokashi discloses an injection-molding process by which a first lever arm (12 Figure 1) is oriented in a predetermined position (alpha, Figure 2) with respect to a second lever arm (14 Figure 1) during manufacturing of a polymeric (Col 3 Line 55), injection molded (Col 3 Line 57) component (10 Figure 1), wherein the predetermined position is a function of displacement of a die (Col 4 Para 5) during the manufacturing of the sensor lever, wherein the displacement is based on at least one of a predetermined shrinkage and cooling behavior of the sensor lever during manufacture (Col 5 Para 2) or a predetermined displacement of the sensor lever and detected during installation of the sensor lever. Therefore, it would have been obvious to one of ordinary skill in the art to use the method of manufacture taught by Mokashi produce the sensor lever taught by Ney. One would have been motivated to use this method to account for expected shrinkage during the manufacturing process and thus reliably produce sensor levers that function as intended in technical applications.

    PNG
    media_image1.png
    400
    623
    media_image1.png
    Greyscale


With regards to claim 2, Ney in view of Mokashi teaches the sensor lever according to claim 1, 
wherein the sensor lever arm (see annotated Figure 23 above) extends at an angle (a right angle, see annotated Figure 23 above) with respect to the base lever arm (see annotated Figure 23 above).

With regards to claim 3, Ney in view of Mokashi teaches the sensor lever according to claim 2, 
wherein the sensor lever arm (see annotated Figure 23 above) extends at a right angle to the base lever arm (see annotated Figure 23 above).

With regards to claim 4, Ney in view of Mokashi teaches the sensor lever according to claim 1, 
wherein the sensor lever arm (see annotated Figure 23 above) has a receptacle (the receptacle holding magnet 56, Figure 20) for at least one of the sensor or the tactile element (56, Figure 20).

With regards to claim 5, Ney in view of Mokashi teaches the sensor lever according to claim 4, 
wherein the receptacle (the receptacle holding magnet 56, Figure 20) is aligned in the predetermined position during manufacturing of the sensor lever (Figure 23 shows that the sensor lever 46 is formed as a single component, so the receptacle must be aligned in the predetermined position during manufacturing).

With regards to claim 6, Ney in view of Mokashi teaches the sensor lever according to claim 4, 
wherein a center of the receptacle (the receptacle holding magnet 56, Figure 20) is oriented (parallel, Figure 20) with respect to an axis of rotation (50 Figure 20) of the base lever arm.

With regards to claim 7, Ney in view of Mokashi teaches the sensor lever according to claim 6, 
wherein the receptacle (the receptacle holding magnet 56, Figure 20) is circular, with a center axis running parallel to the axis of rotation (50 Figure 20) of the base lever arm.

With regards to claim 14, Ney in view of Mokashi teaches the sensor lever according to claim 1, 
further comprising a magnet (Para 0074) that is the tactile element (56 Figure 20) and is arranged in a receptacle (the receptacle holding magnet 56, Figure 20) of the sensor lever arm.

With regards to claim 15, Ney in view of Mokashi teaches the sensor lever according to claim 14, 
wherein the magnet (56 Figure 20) is moved (along arc 58, Figure 20) with the sensor lever (46 Figure 20), and wherein the magnet is centered (the travel path 58 of the magnet is centered relative to the terminal arm of sensor 64, Figure 20) relative to at least one external sensor (64 [Figure 20, Para 0075]) which is stationary (sensor 64 is fixed to the stationary cover 40 [Figure 19, Para 0075]).

With regards to claim 16, Ney in view of Mokashi teaches the sensor lever according to claim 1, 
wherein the at least one external sensor is a Hall sensor (the steel trace 64 is a sensing component of Hall sensor 72, Para 0075).

With regards to claim 17, Ney in view of Mokashi teaches the sensor lever according to claim 1,
wherein the sensor lever is formed of a plastic material (Col 3 Line 55 – Mokashi), injection molded.

With regards to claim 18, Ney in view of Mokashi teaches the sensor lever according to claim 1,
Wherein the sensor lever is injection molded (Col 3 Line 57 – Mokashi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20110012378-A1: A related method of manufacture.
US-11279067-B2: A related method of manufacture.
US-8550364-B2: A related method of manufacture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675